47 F.3d 1164
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joan ADDISON, Plaintiff-Appellant,v.Robert MCQUAY, Baltimore County Government Personnel,Criminal Justice Coordinator Staff, Defendant-Appellee.
No. 94-2105.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 19, 1995.Decided:  February 6, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, Chief District Judge.  (CA-91-3739-JFM)
D.Md.
AFFIRMED.
Joan Addison, Appellant Pro Se.  Virginia Wood Barnhart, County Attorney's Office, Towson, MD, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment for Appellee in this employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Addison v. McQuay, No. CA91-3739-JFM (D. Md. July 18, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED